Citation Nr: 1413591	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  In December 2012, the Veteran submitted a private treatment record directly to the Board.  He also submitted a written waiver of RO consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for bilateral hearing loss and tinnitus, which he contends is due to his military service.  Specifically, he claims to have incurred hearing loss and tinnitus due to noise exposure in the performance of his military occupational specialty (MOS) of boiler technician.  See, e.g., the November 2012 Board hearing transcript.

The Veteran was afforded a VA examination in December 2010 at which time audiometric results documented bilateral hearing loss that is sufficient for VA compensation purposes.  With respect to in-service injury, service treatment records (STRS), including the July 1971 separation examination, do not document hearing loss or tinnitus, or related complaints.  As noted above, the Veteran asserts exposure to hazardous noise while performing the duties of his MOS.  The Board notes that the Veteran's DD-214 documents an MOS of fireman, which is consistent with his description of maintaining and operating boilers as a boiler technician.  See the November 2012 Board hearing transcript, pg. 3.  To this end, the Board does not dispute the Veteran's contentions of routine exposure to engine and boiler noise.

In a May 2011 addendum opinion, the VA examiner opined that the Veteran's "current mild bilateral hearing loss is less likely as not related to military noise exposure."  A detailed rationale was provided.  However, with respect to the claimed tinnitus, the examiner noted that the "Veteran did not report tinnitus; therefore an opinion on this condition is not applicable."

In contrast to the findings in the May 2011 VA addendum opinion, the Veteran argues that he told his private audiologist that he experiences tinnitus.  See the Veteran's NOD dated October 2011.  Accordingly, there remains a question as to current diagnosis and etiology of the claimed tinnitus.  A remand for a VA examination should therefore be accomplished in order to address this outstanding question.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

To this end, the Board recognizes that the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information form, in June 2010 for Miracle Ear, his audiology care provider.  The RO sent two letters to Miracle Ear dated in July 2010 and August 2010 requesting the Veteran's records.  In response, Miracle Ear sent one undated audiogram without explanation.  No other treatment records were submitted, despite the Veteran's contentions that he has received treatment at Miracle Ear for the past several years.  See the November 2012 Board hearing transcript, pgs. 7, 9.  Accordingly, upon remand, the AMC should again attempt to obtain the outstanding private audiology treatment records.

Additionally, at the November 2012 Board hearing, the Veteran stated that, following his discharge from military service, he received annual ear examinations through his employers including The Hartford Steam Company dating from 1974 to 1985 and FM Global from 1985 to 2008.  See the Board hearing transcript, pg. 8. The Veteran recently submitted an audiometric record from FM Global that includes the results of audiometric testing from August 2007 and July 2008.  However, additional records of employer-administered annual ear examinations (including records dating from 1974 to 2008) have not yet been associated with the claims file.  As such, upon remand, the AMC should attempt to obtain these records, to the extent possible.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of private medical treatment from Miracle Ear, as well as, any records of annual audiometric testing from the Veteran's former employers (Hartford Steam Boiler and FM Global) that the Veteran may have received.  All available documents should be associated with the claims file.

2. Then, schedule the Veteran for a VA audiological examination to determine the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  All necessary studies, including audiological testing, should be performed.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should obtain a complete history of the Veteran's audiological complaints.  The examiner should either diagnose or rule out tinnitus.

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss and/or tinnitus had its(their) onset in service or is(are) otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.  The significance of the shifts in hearing acuity shown on testing in service and post service must be addressed and an opinion should be given as to whether those shifts in hearing acuity (even if not meeting the VA criteria for hearing loss) represent more than the expected progression of hearing changes.

The examiner should also address the Veteran's lay testimony regarding his hearing acuity and tinnitus symptomatology shortly after service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

